OFFICE          OF THE ATTORNEY GENERAL                 OF TEXAS
                                         AUSTIN
GROVER     SELLERS
ATrORNCY
      Gm4E”Al.


 Bonorablr           Alton     C. hold
 t7alnty Attornry
 Bracorla Oounty
 Anglrton,           '2lxaa
 Dmr sir:                                     Opinion Bo. O-796




                     tr a m
                          enlx a a lmtlco m
                                          r
 lirvad       the rollonlng               statrr your

                 mr   Artlolr 326
            Toxa8, tin right of om
            condranlng and
                                                                  or  raseamn
                                                                    0 disposal  dump,
                                                                    oounty project?
                                                                 tlon     cfitegorloall~,         two
                                                                 iormra      Court,    rlq
                                                          43 oi tha rrwarag8           dirporal
                                                          rparatodtOun       k     ‘WUlty     kpli-




                     Artlolo     )f6cI,       Y.A.C.S.,     18 qUOtI3d hi        fin    88 rOiiOW8:
     !
                  Who right ot Balnant hmln 18 hamby                              oonirrrad
            upon oountira of the State or T1x88      iOr thr                      purpoar Of
            00ndrmni~ and aoqulrlng   land,    right or war                       or raruaant
            in land, prlmte  or publlo,     exorpt property                       u88d for
8on. Alton 0. knold, Pm60 1


    rrutmy    purpo818, whm# mid laad, right oi ny or
    W8.mlit   18 lM88LIU'J in the eCOh8tSU8tiOn Oi j@i18,
    OOU%hOUm8, hO8pitil8,     drllnquwit and drpandont 80h-
    00&B, p-r   fMXB8, libmriar   O? fOf Other pobllo purp0818,
    wharr moh parpow lm nau or mat hrrearhr      k rutho-
    ritrd      by tbr oOn8titutiOn Or &8tUte8                       Oi thi8 ht..

         *AU rush ooadomutlon   pTooe@dl 8 ahall                                br    inrtl-
    ttlka um¶or thr dlnotlon  0r tJn 8 08a 88ioMr8'                                  0OlUt,
    and 11 th8 ndpL8Oi thr Umnty, 8nd tb    88H88im                                   Oi
    damagr8 rhctl k                  in OOnfb?it~ k           -     8tatUttr8 Oi thr
    8t8ta 0r hxar,               ror     oondeanl4         rn4 roqui&id   ruht             of
    nr      by rrilr~dr.               tit    no 8pp.81       iPam the fIndlag             and
    888888nant Of hQI84@8 by thr OODs     lf8#iOllU8
                                                 lppolntrd
    for thUt EwpOH rhcru bat0 th8 8rrUOt Oi OcrrUi tbr
    mrprnrlon of rork b the rounty in 4onarotlon 8     "fth
    whleh tho land, d&h oi my, cJm.aunt, *to., 18 Mu&ht
                          i
    to br aoquind.     xa 0880 or ;rppral OOtlntir88h11 not
    br nqulnd    to glva bond, aoY8hli    ther br roqulred  to
J   @ro bon4 for 008t8.     Aots 1925, p. 300. Act8 39th
    ml.,   oh. 116, & 1,”
             Artiola        2352       18 118 rOiiW8I
             nkald oourt             8hall   hare    th8    power   to   lrrr   and oollrot
    l tar      rOP     OOPlrt~
                     pUrpO8.8,  !lOt to OXWd    tW@lity-iin
    oaat8 on thr one hundred dollar8   tUmtlon,     and a tar
    not to oxorrd fiitrrn orntr on tha ona handnd           dollam
    trlalltlon to rupplraeat   th8 jut  fund or th8 oounty,  and
    not to rxoeod tl.tt8aa   oantr for r-&I and brid@8    on th8
     OM ha&ad              dollar8        +@lUrtiOn,    8108pt iO? thbrPfRWit Oi
     debt8 lnourrad             prior       to tha 8dOptiOn   Oi thr lWMmant    to
    thr sonrtitutlon                   SIfiormbar    25, A.D. Ml?), end ror tha
    u8oBion    Ot pabljo buildt48,    80-888,   6ouorf(l,     WtU
    work8 and othu pannanrnt lmpro?ra~tr,           not to ax88d
    trrnty-tltr oat8 on thr ona handrad dollar8 ValuatiOh
    in 8By Ona Jam, and 0x08 t l8 in thr ~OlI8titUtiOll othrr-
    win provided.     Tha) may P rty an lddltlOna1 tax for road
      Impor** no% to @X-84     fita8m OWd8 on tha on* htmdrd
    x alar v8lu8tlon    or tb property    abjrot to taution,
    War tha ~lkl~tlonr       and in the aa8km.r prOV14rd 143 ti
    &tltir   6, ho,   9   or the Oonntltution   *ad In mreuaaor
    or a8 law8 nidng        thu8%0.    Coast.  Art.       8, mea 9;
    Amrndnnt           1699.'

            "COUlltfbllLlkILI88” 18            brirfly       di8OU88rd hrr.          but    thi8   &OU
Hon. Altoa             C. buold, Pa&o 3


not purport to bo l lo a nhmrln        rtady or th8 robjrot. Rafrnnoo
18 mada 00 Opinion no. L u      8d&b8#86     to km. Altoa 0. Arnold,
Anuloten, T.X.8.
                      btlolr          5, 8ro8ion 16, 28x08 b!l8titUtlO& E00br i.U
par*     .8         rollw8I
              -..a...         teoh 8ounty rhall b llkc aennbr      be
         diTida4 intO ioUr 4~051d.liOt1UO’    ~~01aOt8  hi 8a.h  Or
         uhloh thrrr rhtil- b r llrot4d br t & gnqiiira    y0kr8
         thU@Ooi OM                 OOWAtr 0od88iOMr,                             Wba rbrll           hold       hi8 Of-
         ripu   ror tne per8                      Ml. until            hlr 8.00.88or                  8h.11        br
         rloctod 8Bd qualithd.                         n0     OOUnty                 Omd88iOMm                  80
         Oho8OB,            With      @he       OoOnty dUdgO         .8            pa?.llidu             OfflOOr,
         ehell         oompom           thr      County Ocmd88lonrr8     rhloh               Oourt,
         8h11          lXOrOi8O          8U.h 3WW28 .Ud jUd84iOthU     OfOr .u
                                            88 18 OOntOrrd by thir h8titutiO8
                                           thr Ytatb, DT I8 My br hrnaftrr    &WOlc
         orlbrd.'                  (&I@?I018 CUr8)
           Whathar                    or not the condrnml~ 0r a 84wraga                                            di8pO8a damp
by 2rqtorIa County                     ror  Eraeorla liralth Unit, 18 *oountg                                         businrrr"
we do not 6ttanpt                     to sap; th8   foot8  In four prrtlouler                                       aam 8111
drtarull.Be, “COUJItJ                     BII~~ZLMI”        18       di8O1188Od            iII   Tax88         JUri8p2313~0@,
VOllns        11,      p.     564,8OatiOB8 37 OIld 36, whioh I?@                                         l8    rOiiW8t

                      '37.         c~8tiOmr8’                    Caclrt8          8X-8   OOUrt8          a,i   gOnOr
         jUd8diOtiOa       when lotlnC:*IthIn thr
         and duties      oonfrrred upon them, ml t
         tk:r8*   OCU’t8   liZ8lntitld tQ tb 8-           oon~ldoratlo~ a8
         than or otha oon8tItutlonal          OOouTt8.     Th8lr  judgment8
         msr not br oolle~~l~         bttaokrd.        by    heTo bran giTOB
         tho Parr t0 pMi8h OMk6pt8            oqpplttad qain8t        th.3;
         lnU for l O?fODIOU8lx8rol8. Of tbi8 pwbr tllry may
         claim tha lmmltlrr        prr%alnIag to 8 oourt 0r ganaral
          jarlrdlotlon.
                V4m8l88lonu8~   b-8      lir8 OOQrt8     0r 1lmlt.d  jUri8-
         dIotion    In that thrk luthorltt      lxtandr 011~ to aytOor8
         prrtalnlng   to th0 ~nml      rrlfrrr OS th8lr rrrprOtlT0
         OOWltk8 aoa 8hat thalr paWOr8       am      aur  thosr lxproml~
         or lapllo&~ oonlrrrad      upOn thrm bt ler-that        18, by
         tho OOnrtltUtiOII lnd 8t@tUtr8 Of the ati.'
Bon. *Iton C. Arnold,                          E.60 4


                “36. The Jwl#dlotlon    or eo0al88looOn’                                             oourb
          i# limited t0 8titiOUr 'OoWty bU81IU88,' 854                                               th8         lS(lk-
          1atllH hU8 UO 8UthOPitJ   tb 8Z04P&O 8heir   p-Pa                                                0,.
               uPlo4l0tlo&. Aa ylttoqt                           to oorrtrrupon Oh0 oourt
            UPi8biCtiOn        Of 8 lDIltt.P   uhioh 18 OOli OOMty      bUd~88’
            l rold,       kWO?@P,     thI    oOWl8~  ~d88iOMrI’        dOUPt 18 the
          88tlvO       gOwmin(l    bdy     of tbr   Cantye     WIU; l )Url8dlOtion
          t&It       tcUOhO8 ib 8omO n8pOat         llRO8t We       r00m-0 0i tb
          oounty’r       burlIn       .ld th8 oourt hr N 7: 8nd gonbrU1
          OhUg8        Or th8 bU8k!@88       8mir8     Of the oOtUitf* Th8 p0W.r
          6i thr       gOUti OXtend       011    t0 uch b tl8iM 88l8 ir lntrurtad
           to It bf the oorutltutlon or by tbr 1@&$8lrturr~ and tho
          l@iishIttu-        nay,  if   it oho08.8, coadlt      a mattsr or oounty
          bu8in888 80 80~                      8g.onop OthU           then thr OOtTddOn8m                               00~4%
          Tho tbr?c ‘OOUnty     bU8iM88      .hould                             b0 6iVO5 8 broad                  and
          ;;wI-'*    oonatruatlon      80 a8 not to                             dd8at  the purporrr    or
                        And it i8 held that the                                 Or1ami881Om:8 0o;Ptr
          hrlb    Im;lIod 0utbOPlty t0 60 What                                  S0j b0 l3@0@88lPl   in thhr
          OXOrOi80              C,r   tZ0     dUtfO~0    01     PQHsrS         OOnlhlTd          UpOn      th8E.’

                     b        Sun Vapor ?lrctric                 Light         k.      v. ~JnUl,        Sug,ot.
30     ;.@I.       868,       whwo  orrdltors                vsnted      the        Cami88i050r8f                &et      to
Wths 6Wr                 the Sdnid8tretiOfI Or th0 mUire                                    Or 8 di88Obd                 OO?pOm-
tiOn       (Oit]r)          find    di8tribdJ           th      pSWbbd8             nO0iTrd        rX’Oi% the           l888t8
to tho orodltora of                        tt.a   oity, it 18 hold                MdOr nrtlolo
                                                                                     that         5, hc.
16      To-8             ~On8titUtiOll,           tJioc~oowr8          rhloh tho ~~irlaturo   afiy ra-
q"fHl thUl (%Wl8BiOllBHJ ’ Wnt)                                       to 8xOrOI80 rm ootilnrd by thI8
8bCtiO5 00 “Oouaty Yl8llM88."
                         In @.lrrrrton County ~6. 01*8hm,                                   220 3.t6. 560, Gulror-
8on      court           or Cltll Apglti8,  it 18 had 1
               "TbO oOMtNoti0.    Or 8 888W.11 Witbin tb0 liolit8
          0r e oity ror Cc8 proteatlofb or the liror rnd property
           of      the      lnbebitrnt8   Of            thr COtlnty 18 ‘OOU!Ity bU8inr88’
          within            ths Jurl84Iotlon              0r tho (;02ml88lomr8' 00~2%
           undrr          Artlola           11, See.     7 and Artlola                 5, Ybo. 16 of              the
          tOX88           ~On8titUtiOh"
                         warton         kunty       Drt&ka~a DI8t. ta Klgbae, r8 al                                 lb9 &he
361 at p.60 366,                      Cmrt at Chll               A~p@@l8,            08lnrton,          ~hWrlII%
donirdl

                                 dlatrlot orsaniood uador AOt8 30th
                         “A d?hM&@                                      Lw.                                                 o
           40 8aondod   by Act8 318t h&.      0 13 Ona Cb dCndOt lXP?888
           @UbbOPi$y   Of OOn8titUtiOIXSl   aUand@ent  &tide   3,   *a*     52
           along8    to l 03888 dlftrront trap a 0 1ty or town, and %a
           a per8 or th. ocunty an6 LunOO 8UOh 8btU80 by kppO814
lion.


        g 0n  th8 co0i8810~8~8~   00~3-t mt4La pfmr8  43a am88
        u1 th ~f#r*no    to dra&8&0 dirtrletr ia not mmnlrt1ta-
        tion81 War     Coartitatio~l      ktlrk  5, skotion 18, pro-
        tldlq    tint thr comd88ionr8 ' Qourt rb11 rxrrei~r      Nab
        pawr?i~~nd jurlrdiotion      0-r all @Oounty bu8lmrr~   a8 la
        or a8 -bo oonhm&        by law; 8iu buainars  or tha ~XU~U&CI
        dirtr I at bo1ng rocmty    bu8lno88.”
                                   Your0 wry   tmly